DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/23/2021 has been entered.



Response to Amendment
Received 01/19/2021 and 02/23/2021

	Claim(s) 1-20 are pending.
	Claim(s) 1, 8, and 15 have been amended.
The 35 USC § 112(b) rejection to claims 1-20 have been withdrawn in view of the amendments received 01/19/2021.
The 35 U.S.C § 103 rejection to claims 1-20 have been fully considered in view of the amendments received 01/19/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 01/19/2021 and 02/23/2021

Regarding independent claim 1:

Applicant’s arguments (Remarks; Page 11: ¶ 1), filed 01/19/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Benko et al. (US PGPUB No. 20120212509 A1) fails to disclose the subject matter of generating the sets of list data based on enrollment data collected from the plurality of individuals; and, storing the generated sets of list data in the memory device in association with the identification information for the plurality of Benkar et al. (US PGPUB No. 20160104235 A1), in view of Lee et al. (US PGPUB No. 20180150810 A1), in view of Schwarz et al. (US PGPUB No. 20180342103 A1), and further in view of Soon-Shiong (US PGPUB No. 20140129354 A1).

Applicant’s arguments (Remarks; Page 11: ¶ 2), filed 01/19/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Benkar et al. fails to disclose the subject matter of generating the sets of list data based on enrollment data collected from the plurality of individuals; and, storing the generated sets of list data in the memory device in association with the identification information for the plurality of individuals. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks; Page 12: ¶ 1), filed 01/19/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Lee et al. fails to disclose the subject matter of generating the sets of list data based on enrollment data collected from the plurality of individuals; and, storing the generated sets of list data in the memory device in association with the identification information for the plurality of individuals. Therefore, the rejection has been 

Applicant’s arguments (Remarks; Page 12: ¶ 2), filed 01/19/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Schwarz et al. fails to disclose the subject matter of generating the sets of list data based on enrollment data collected from the plurality of individuals; and, storing the generated sets of list data in the memory device in association with the identification information for the plurality of individuals. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding independent claims 8 and 15:

Applicant’s arguments (Remarks; Page 12: ¶ 5), filed 01/19/2021, with respect to the rejection(s) of claim(s) 8 and 15 under 35 U.S.C § 103 have been fully considered and are persuasive due to claim 8’s and claim 15’s similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claims 2-7, 9-14, and 16-20:

Applicant’s arguments (Remarks; Page 12: ¶ 4 to Page 14: ¶ 3), filed 01/19/2021, with respect to the rejection(s) of claim(s) 2-7, 9-14, and 16-20 under 35 U.S.C § 103 have been fully considered and are persuasive due to a dependency upon claims 1, 8, and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-6, 8, 9-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benko et al., US PGPUB No. 20120212509 A1, hereinafter Benko, in view of Benkar et al., US PGPUB No. 20160104235 A1, hereinafter Benkar, in view of Lee et al., US PGPUB No. 20180150810 A1, hereinafter Lee, in view of Schwarz et al., US PGPUB No. 20180342103 A1, hereinafter Schwarz, and further in view of Soon-Shiong, US PGPUB No. 20140129354 A1, hereinafter Soon-Shiong.

	
Regarding claim 1, Benko discloses a 3D interface generator computing device (Benko; an illustrative interaction system 100 (i.e. 3D interface generator computing device) [¶ 0039], as illustrated within Fig. 1, wherein system 100 is configured to produce 3D content associated with interaction (i.e. interface) [¶ 0047-0049]) comprising: 
at least one sensor (Benko; system 100 (i.e. 3D interface generator computing device) comprises (at least one) sensor(s) 106, 108, 114, and/or 116 [¶ 0044-0045, ¶ 0049-0050, and ¶ 0054]); 
a projector (Benko; system 100 (i.e. 3D interface generator computing device) comprises a projector 112 [¶ 0047-0049]; as further illustrated within Fig. 2 [¶ 0063-0064 and ¶ 0067-0068]); 
a memory device (Benko; system 100 (i.e. 3D interface generator computing device) comprises a memory 2310 (i.e. memory device) [¶ 0112-0113]; wherein, the configuration of Fig. 23 is a further detailed aspect of the configuration of Fig. 1 [¶ 0111]) configured to store (i) 3D image data corresponding to a 3D image (Benko; the memory 2310, as addressed above, is configured to store instructions and other information [¶ 0111-0113], such that virtual scene generation module 120 is configured to generate 3D image data corresponding to a 3D image [¶ 0056] and store 3D image data using device 116 [¶ 0053]; as further illustrated by the one or more steps of Fig. 16 [¶ 0089 and ¶ 0093-0095] configured to produce a 3D object [¶ 0096-0097], based on stored instructions [¶ 0099]), wherein the 3D image includes a plurality of 3D elements (Benko; the 3D image, as addressed above, includes a plurality of 3D points (i.e. 3D elements) [¶ 0089 and ¶ 0093], as shown within steps 1602 and 1614 within Fig. 16; wherein, step 1602 is further detailed by one or more steps within Fig. 15 [¶ 0085-0086]); and (iv) a library of gestures indicating a pattern of physical interactions performed by a user (Benko; the memory, as addressed above, configured to store a library of patterns that describe actions (i.e. gestures indicating a pattern) of physical interactions performs by a user [¶ 0106-0107 and ¶ 0109]; wherein, the memory of 2310 implicitly comprises memory 2160 [¶ 0058 and ¶ 0112-0113]); and
at least one processor communicatively coupled to the memory device (Benko; system 100 (i.e. 3D interface generator computing device) comprises (at least one) processing module 118 [¶ 0055-0056 and ¶ 0067] communicatively coupled to the memory 2310 (i.e. memory device) [¶ 0112-0113]; wherein, the configuration of Fig. 23 is a further detailed aspect of the configuration of Fig. 1 [¶ 0111-0113]), the projector (Benko; the (at least one) processing module 118 communicatively coupled to the projector 112 [¶ 0047-0048 and ¶ 0056], as depicted within Fig. 1), and the at least one sensor (Benko; the (at least one) processing module 118 communicatively coupled to the (at least one) sensor(s) 106, 108, and/or 116 [¶ 0044-0045, ¶ 0054, and ¶ 0056], as depicted within Fig. 1), the at least one processor configured to: 
Benko; the (at least one) processing module 118, as addressed above, is configured to command the projector to project the 3D image [¶ 0056] into a real-world space [¶ 0047-0048, ¶ 0064, ¶ 0069, and ¶ 0076]; wherein a real-world space corresponds to an interactive surface 102 as depicted within Figs. 2 and 3 and/or irregular surface as depicted within Figs. 8 and 9);
detect, using the at least one sensor, a physical interaction by the user in the real-world space (Benko; the (at least one) processing module 118, as addressed above, is configured to detect a physical interaction by the user in the real-world space [¶ 0061-0062, ¶ 0065-0066, and ¶ 0072-0073] using the at least one sensor (i.e. camera 106, camera 108, viewing device 114, input device 116) [¶ 0054, ¶ 0056, ¶ 0067, and ¶ 0069]);
perform a lookup in the library of gestures stored in the memory device in response to the detection to determine that the physical interaction corresponds to a manipulation of the first of the 3D elements (Benko; performing a lookup in the library of gestures/patterns stored in the memory device [¶ 0058 and ¶ 0106-0107] in response to the detection to determine that the manipulation (i.e. physical interaction) [¶ 0074-0076 and ¶ 0108-0109] corresponds to a manipulation of the 3D virtual object (i.e. 1st of the 3D elements) [¶ 0063-0065 and ¶ 0099] associated with commands/inputs [¶ 0053-0054]; moreover, user manipulation of 3D virtual object(s) [¶ 0069-0070 and ¶ 0073]); and
Benko; the (at least one) processing module 118, as addressed above, is configured to receive an indication of a manipulation (i.e. physical interaction) by a user associated with the mesh object corresponding to the 3D virtual object (i.e. 1st of the 3D elements) in the real-world space from the at least one sensor [¶ 0053-0054, ¶ 0074-0076, and ¶ 0099]; wherein, a plurality of 3D points (i.e. 3D elements) [¶ 0089 and ¶ 0093], as shown within steps 1602 and 1614 within Fig. 16; and wherein, step 1602 is further detailed by one or more steps within Fig. 15 [¶ 0085-0086]; moreover, object manipulation by a user [¶ 0106-0108] and/or perspective [¶ 0084]).
	Benko fails to disclose to store (ii) identification information for a plurality of individuals, wherein each of the plurality of individuals is associated with a respective one of the 3D elements, and (iii) sets of list data, each set of list data associated with a respective one of the plurality of individuals and identifying a plurality of purchase options;
	generate the sets of list data based on enrollment data collected from the plurality of individuals;
	store the generated sets of list data in the memory device in association with the identification information for the plurality of individuals;

	based on the determination that the location of the physical interaction is within the threshold distance of the first of the 3D elements, that the physical interaction correspond to a selection of the first of the 3D elements;
	parse the identification information stored in the memory device in response to the determination to identify a first individual of the plurality of individuals that corresponds to the first of the 3D elements;  
retrieve, from the memory device in response to the identification of the first individual, a first of the sets of list data associated with the first individual;
command the projector to overlay a plurality of purchase option images onto the 3D image in the real-world space, each of the purchase option images representing a respective one of the purchase options in the first set of list data; 
receive, from the at least one sensor, an indication of a second physical interaction by the user with one of the purchase option images in the real-world space; and
generate, in response to the second physical interaction, a purchase transaction request by the user of the one of the purchase options.
However, Benkar teaches a memory device (Benkar; one or more DBs 116, 146, and/or 166 (i.e. a memory device) [¶ 0029, ¶ 0038, and ¶ 0044], as shown within Fig. 1) configured to store (i) 3D image data corresponding to a 3D image (Benkar; one or more DBs 116, 146, and/or 166 (i.e. a memory device), as addressed above, is/are configured to store virtual image data (i.e. image data) corresponding to a virtual image [¶ 0033-0034] within DBs 114 [¶ 0029] and/or 146 [¶ 0038-0039]; wherein, the virtual image data corresponds to 3D image data and thus a 3D image [¶ 0011, ¶ 0049, and ¶ 0057] that can be displayed [¶ 0022]), wherein the 3D image includes a plurality of 3D elements (Benkar; the virtual image includes a plurality of virtual objects (i.e. 3D elements; vase and/or TV; related items; similar items; associated items; advertisements) [¶ 0025, ¶ 0033-0034, and ¶ 0049], as depicted within Fig. 2; wherein, the virtual image data corresponds to 3D image data and thus a 3D image [¶ 0011, ¶ 0049, and ¶ 0057] that can be displayed [¶ 0022]), (ii) identification information for a plurality of individuals (Benkar; one or more DBs 116, 146, and/or 166 (i.e. a memory device), as addressed above, is/are configured to store identification information for a plurality of users and/or merchants (i.e. individuals) [¶ 0029, ¶ 0038, and ¶ 0044]; moreover, user account identification [¶ 0029, ¶ 0042, and ¶ 0044]; wherein, a user corresponds to a plurality of users [¶ 0015 and ¶ 0018] a merchant corresponds to a plurality of merchants [¶ 0031]), wherein each of the plurality of individuals is associated with a respective one of the 3D elements (Benkar; each of the plurality of users and/or merchants (i.e. individuals) is associated with a respective one of the virtual objects (i.e. 3D elements; vase and/or TV; related items; similar items; associated items; advertisements) [¶ 0020-0022 and ¶ 0033-0034]; moreover, a user and a merchant are associated with purchasing, reviewing, and/or providing one or more virtual objects [¶ 0025, ¶ 0033-0034, and ¶ 0049]; wherein, the virtual image data corresponds to 3D data [¶ 0011, ¶ 0049, and ¶ 0057] that can be displayed [¶ 0022]), and (iii) sets of list data (Benkar; one or more DBs 116, 146, and/or 166 (i.e. a memory device), as addressed above, is/are configured to store one or more user accounts within a DB record (i.e. sets of list data) [¶ 0029, ¶ 0038, and ¶ 0044]; moreover, user account management comprising a list of items [¶ 0029 and ¶ 0042-0044]), each set of list data associated with a respective one of the plurality of individuals and identifying a plurality of purchase options (Benkar; each user account (i.e. set of list data) associated with a respective one of the plurality of users and/or merchants (i.e. individuals) [¶ 0029 and ¶ 0042-0044] and identifying a plurality of purchase options [¶ 0029 and ¶ 0042-0044]; moreover, payment options [¶ 0026, ¶ 0040, ¶ 0042, and ¶ 0054]);
determination to identify a first individual of the plurality of individuals that corresponds to the first of the 3D elements (Benkar; determination to identify a user account (i.e. 1st individual) of the plurality of users and/or merchants (i.e. individuals) [¶ 0029, ¶ 0042, and ¶ 0044] that corresponds to the (1st) of the virtual objects (i.e. 3D elements; vase and/or TV; related items; similar items; associated items; advertisements) [¶ 0020-0022 and ¶ 0033-0034]; moreover, a user and a merchant are associated with purchasing, reviewing, and/or providing one or more virtual objects [¶ 0025, ¶ 0033-0034, and ¶ 0049]; wherein, the virtual image data corresponds to 3D data [¶ 0011, ¶ 0049, and ¶ 0057]);
retrieve, from the memory device in response to the identification of the first individual (Benkar; receive data [¶ 0020-0021 and ¶ 0052], from the DBs 116, 146, and/or 166 (i.e. a memory device) [¶ 0029, ¶ 0038, and ¶ 0044] in response to the identification of the (1st) of the users and/or merchants (i.e. individuals) [¶ 0029, ¶ 0042-0044, and ¶ 0052]; wherein, the (1st) of the users and/or merchants (i.e. individuals) is/are associated with the virtual objects [¶ 0025, ¶ 0033-0034, and ¶ 0048-0049], as depicted within Fig. 2; moreover, objects may correspond to items available from the merchant (e.g., items the merchant is selling, such as furniture, artwork, paint, electronics, upholstery, car interior elements) and the merchant environment itself, such as walls, doors, rooms, layouts, and other objects that are contained within the merchant environment [¶ 0010-0011]), a first of the sets of list data associated with the first individual (Benkar; receive a user account (i.e. 1st of the sets of list data) associated with the (1st) user and/or merchant (i.e. individual) [¶ 0029, ¶ 0042-0044, and ¶ 0052], from the memory device in response to the identification of the first individual as addressed above);
command the projector to present a plurality of purchase option images onto the 3D image in the real-world space (Benkar; command the projector 112 [¶ 0012 and ¶ 0019-0021] to present a plurality of virtual images onto the 3D image in the real-world space [¶ 0022-0024 and ¶ 0049-0050], as depicted within Fig. 2; wherein, the presented virtual images correspond to payment/purchase options projected into the real world space [¶ 0026-0027 and ¶ 0054]), each of the purchase option images representing a respective one of the purchase options in the first set of list data (Benkar; each of the virtual images corresponding to payment/purchase options, as addressed above, representing a respective one of the virtual images in the user account (i.e. 1st set of list data) [¶ 0029, ¶ 0042-0044, and ¶ 0052]; moreover, payment includes a user account identifier (e.g., a payment account for user 102 with payment provider server 160) or other payment instrument (e.g. a credit/debit card or checking account));
receive, from the at least one sensor, an indication of a second physical interaction by the user with one of the purchase option images in the real-world space (Benkar; receive an input/indication of a purchase (i.e. 2nd interaction) by the user [¶ 0051 and ¶ 0054] with one of the virtual images [¶ 0022-0024 and ¶ 0049-0050] corresponding to the payment/purchase options in the real-world space [¶ 0026-0027, ¶ 0029, and ¶ 0054], from the (at least one) input device (i.e. sensor) [¶ 0021]; and wherein, a 2nd physical interaction corresponds to a request via an input/input-device [¶ 0014, ¶ 0016, and ¶ 0020-0021]; moreover, receiving an input/indication of a (1st) physical interaction (i.e. request and/or selection) by the user [¶ 0013-0014] with one or more virtual objects (i.e. 3D elements) in the real-world space [¶ 0047-0049 and ¶ 0051], as depicted within Fig. 2, from at least one input device/sensor [¶ 0021, ¶ 0023-0025, and ¶ 0061]; additionally, input camera [¶ 0022]); and
generate, in response to the second physical interaction, a purchase transaction request by the user of the one of the purchase options (Benkar; generate a purchase transaction request by the user of the one of the virtual images corresponding to the payment/purchase options [¶ 0034-0036, ¶ 0040, ¶ 0042, and ¶ 0054], in response to the input of the purchase (i.e. 2nd physical interaction) [¶ 0042 and ¶ 0054]; wherein, the one of the virtual images corresponding to the payment/purchase options, is addressed above). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Benko, to incorporate a memory device configured to store (i) 3D image data corresponding to a 3D image, wherein the 3D image includes a plurality of 3D elements, (ii) identification information for a plurality of individuals, wherein each of the plurality of individuals is associated with a respective one of the 3D elements, and (iii) sets of list data, each set of list data associated with a respective one of the plurality of individuals and identifying a plurality of purchase options; and determination to identify a first individual of the plurality of individuals that corresponds to the first of the 3D elements; retrieve, from the memory device in response to the identification of the first individual, the first of the sets of list data associated with the first individual; command the projector to present a plurality of purchase option images onto the 3D image in the real-world space, each of the purchase option images representing a respective one of the purchase options in the first set of list data; receive, from the at least one sensor, an indication of a second physical interaction by the user with one of the purchase option images in the real-world space; and generate, in response to the second physical interaction, a purchase transaction request by the user of the one of the purchase options (as taught by Benkar), in order to provide an improved purchasing environment which provides a Benkar; [¶ 0001-0002]).
Benko as modified by Benkar fails to disclose to:
generate the sets of list data based on enrollment data collected from the plurality of individuals;
	store the generated sets of list data in the memory device in association with the identification information for the plurality of individuals;
	compare, in response to the detection, a location of the physical interaction with respect to the 3D image data to determine that the location is within a threshold distance of a first of the 3D elements within the 3D image;
	based on the determination that the location of the physical interaction is within the threshold distance of the first of the 3D elements, that the physical interaction correspond to a selection of the first of the 3D elements;
parse the identification information stored in the memory device in response to the determination to identify a first individual of the plurality of individuals that corresponds to the first of the elements; and
overlay a plurality of purchase option images onto the image in the real-world space.
However, Lee teaches to:
perform a lookup in the library of gestures stored in the memory device in response to the detection to determine, based on the physical interaction corresponds to a first of the augmented elements (Lee; perform a lookup by the gesture recognition engine 426 and electronic transfer engine 428 [¶ 0071, ¶ 0082, and ¶ 0086] in the set of instructions, logic, rules, or code (i.e. library) of gestures stored in the memory device [¶ 0088 and ¶ 0092], as further depicted by the gesture recognition instructions 438 within memory 404 within Fig. 4, in response to the detection to determine that the physical interaction [¶ 0056, ¶ 0082, and ¶ 0086] corresponds to (a 1st of) the augmented elements [¶ 0058], as depicted within Fig. 2 and Fig. 3); 
parse the identification information stored in the memory device in response to the determination to identify a first individual of the plurality of individuals that corresponds to the first of the augmented elements (Lee; analyze/parse the identification information stored in the memory device [¶ 0087, ¶ 0090, and ¶ 0092] in response to the determination to identify a first individual [¶ 0076 and ¶ 0087] of the plurality of individuals (i.e. unauthorized users) [¶ 0023-0025] that corresponds to (the 1st of) the augmented elements [¶ 0031 and ¶ 0093-0094], as further illustrated by the one or more steps within Fig. 5); and
overlay a plurality of purchase option images onto the image in the real-world space (Lee; one or more steps (i.e. command(s)), as depicted within Fig. 5, to overlay a plurality of purchase/payment option images onto an image in the real-world space [¶ 0055 and ¶ 0101-0103], associated with a projector display [¶ 0072]; moreover, overlaid payment options [¶ 0064], as depicted within Fig. 3, within the real space [¶ 0001 and ¶ 0059]).
Benko in view of Benkar and Lee are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Benko as modified by Benkar, to incorporate to: perform a lookup in the library of gestures stored in the memory device in response to the detection to determine, based on the physical interaction corresponds to a first of the augmented elements; parse the identification information stored in the memory device in response to the determination to identify a first individual of the plurality of individuals that corresponds to the first of the augmented elements; and overlay a plurality of purchase option images onto the image in the real-world space (as taught by Lee), in order to provide visualized data efficiently to a user while improving processing/resource management and reducing deficiencies associated with network performance (Lee; [¶ 0002-0004 and ¶ 0007-0009]).
Benko as modified by Benkar and Lee fails to disclose to: 
compare, in response to the detection, a location of the physical interaction with respect to the 3D image data to determine that the location is within a threshold distance of a first of the 3D elements within the 3D image; and 
based on the determination that the location of the physical interaction is within the threshold distance of the first of the 2PATENT3D elements, that the physical interaction corresponds to a selection of the first of the 3D elements.
However, Schwarz teaches compare, in response to the detection, a location of the physical interaction with respect to the 3D image data to determine that the location is within a threshold distance of a first of the 3D elements within the 3D image Schwarz; compare/determine a location of the physical interaction with respect to the virtual content (i.e. 3D image data) [¶ 0057-0060] to determine that the location is within a threshold distance of a 1st of the visual cue 620B/620C (i.e. 3D elements) within the virtual content (i.e. 3D image) in response to the detection (of a user’s hand) [¶ 0061-0062 and ¶ 0064-0065]; wherein, the user’s hand and virtual content are in relation with a distance threshold [¶ 0060-0062] detected within one or more sensors [¶ 0038-0039]; wherein, the virtual content corresponds to 2D and/or 3D content [¶ 0050 and ¶ 0052]); 
perform a lookup of gestures stored in the memory device in response to the detection to determine (Schwarz; perform a lookup of gestures stored in the input component 240 (i.e. memory device) in response to the detection to determine [¶ 0053, ¶ 0062, and ¶ 0116]; wherein, gestures are anticipated [¶ 0073-0074 and ¶ 0086]; and moreover, system memory [¶ 0034-0035 and ¶ 0044-0045] and detection [¶ 0038-0039]), based on the determination that the location of the physical interaction is within the threshold distance of the first of the221652-01067 PATENT3D elements (Schwarz; based on the determination that the location of the physical interaction is within the threshold distance of the 1st of the visual cue 620B/620C (i.e. 3D elements) [¶ 0060-0062]; moreover, determining location and/or distance between a user’s hand and a virtual target/content [¶ 0059-0060 and ¶ 0116]), that the physical interaction corresponds to a selection of the first of the 3D elements (Schwarz; that the physical interaction corresponds to a selection of the 1st of the visual cue 620B/620C (i.e. 3D elements) [¶ 0060-0062]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Benko as modified by Benkar, and Lee, to incorporate to: compare, in response to the detection, a location of the physical interaction with respect to the 3D image data to determine that the location is within a threshold distance of a first of the 3D elements within the 3D image; perform a lookup of gestures stored in the memory device in response to the detection to determine, based on the determination that the location of the physical action is within the threshold distance of a first of the 2PATENT3D elements, that the physical interaction corresponds to a selection of the first of the 3D elements (as taught by Schwarz), in order to provide visualized data that improves user experience (Schwarz; [¶ 0005 and ¶ 0028-0029]).
Benko as modified by Benkar, Lee, and Schwarz fails to disclose to:
generate the sets of list data based on enrollment data collected from the plurality of individuals; and
	store the generated sets of list data in the memory device in association with the identification information for the plurality of individuals.
However, Soon-Shiong further discloses to: 
generate the sets of list data based on enrollment data collected from the plurality of individuals (Soon-Shiong; generate [¶ 0082-0083] the sets of list data (i.e. inventory/products) based on enrollment data collected from the plurality of individuals (i.e. vendors) [¶ 0074-0076]; moreover, virtual marketplace [¶ 0077-0080] in relation with one or more data object of a database and/or one or more vendors [¶ 0060-0061]); and
	store the generated sets of list data in the memory device in association with the identification information for the plurality of individuals (Soon-Shiong; store the generated sets of list data (i.e. inventory/products) in the memory device (i.e. DB) in association with the identification information for the plurality of individuals (i.e. vendors) [¶ 0060 and ¶ 0074-0075]).
Benko in view of Benkar, Lee, and Schwarz and Soon-Shiong are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed/augmented reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Benko as modified by Benkar, Lee, and Schwarz, to incorporate to: generate the sets of list data based on enrollment data collected from the plurality of individuals; and store the generated sets of list data in the memory device in association with the identification information for the plurality of individuals (as taught by Soon-Shiong), in order to provide visualized data that increases convenience and efficiency with virtual objects (Soon-Shiong; [¶ 0002-0003, ¶ 0006, and ¶ 0008]).

Regarding claim 2, Benko in view of Benkar, Lee, Schwarz, and Soon-Shiong further discloses the computing device of claim 1, wherein the at least one processor is configured to generate the purchase transaction request by commanding the projector to project information associated with the one of the purchase options (Benkar; the at least one processor [¶ 0012, ¶ 0017, and ¶ 0061-0062] is configured to generate the purchase transaction request [¶ 0034-0036, ¶ 0040, ¶ 0042, and ¶ 0054] by commanding the projector to project information associated with the one of the purchase options [¶ 0026 and ¶ 0049-0050], as depicted within Fig. 2; wherein, the presented virtual images correspond to payment/purchase options projected into the real world space [¶ 0026-0027 and ¶ 0054]).
Soon-Shiong further teaches to project a QR code (Soon-Shiong; projecting/presenting a QR-code in relation to shopping and/or product viewing within a retail system [¶ 0061-0062 and ¶ 0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Benko as modified by Benkar, Lee, Schwarz, and Soon-Shiong, to incorporate to project a QR code (as taught by Soon-Shiong), in order to provide visualized data that increases convenience and efficiency with virtual objects (Soon-Shiong; [¶ 0002-0003, ¶ 0006, and ¶ 0008]).

Regarding claim 3, Benko in view of Benkar, Lee, Schwarz, and Soon-Shiong further discloses the computing device of claim 1, wherein the at least one processor is configured to generate the purchase transaction request by transmitting a push Benkar; the at least one processor [¶ 0012, ¶ 0017, and ¶ 0061-0062] is configured to generate the purchase transaction request [¶ 0034-0036, ¶ 0040, ¶ 0042, and ¶ 0054] by transmission of the payment instrument  (i.e. transmitting a push notification) for the one or the virtual images corresponding to purchase options to a user computing device 110 and causing the user computing device 110 to execute a payment transaction for the one of the purchase options [¶ 0026, ¶ 0040-0042, and ¶ 0054], as depicted within Fig. 2; wherein, select virtual images correspond to payment/purchase options projected into the real world space [¶ 0026-0027, ¶ 0049-0050, and ¶ 0054], and wherein virtual images correspond to payment/purchase options, is addressed further above). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Benko as modified by Benkar, Lee, Schwarz, and Soon-Shiong, to incorporate the at least one processor is configured to generate the purchase transaction request by transmitting a push notification for the one of the purchase options to a user computing device and causing the user computing device to execute a payment transaction for the one of the purchase options (as taught by Benkar), in order to provide an improved purchasing environment which provides a user with sufficient information with respect to physical environment (Benkar; [¶ 0001-0002]).
 
Regarding claim 4, Benko in view of Benkar, Lee, Schwarz, and Soon-Shiong further discloses the computing device of claim 1, wherein the at least one processor is configured to generate the purchase transaction request includes transmitting account information and the one of the purchase options to a merchant (Benkar; the at least one processor [¶ 0012, ¶ 0017, and ¶ 0061-0062] is configured to generate the purchase transaction request [¶ 0034-0036, ¶ 0040, ¶ 0042, and ¶ 0054] incudes transmission of the payment instrument  (i.e. transmitting account information) and the one the virtual images corresponding to purchase options to a user computing device 110 and causing the user computing device 110 to execute a payment transaction for the one of the purchase options [¶ 0026, ¶ 0040-0042, and ¶ 0054], as depicted within Fig. 2; wherein, select virtual images correspond to payment/purchase options projected [¶ 0026-0027, ¶ 0049-0050, and ¶ 0054], and wherein virtual images correspond to payment/purchase options and user accounts, is addressed further above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Benko as modified by Benkar, Lee, Schwarz, and Soon-Shiong, to incorporate the at least one processor is configured to generate the purchase transaction request includes transmitting account information and the one of the purchase options to a merchant (as taught by Benkar), in order to provide an improved purchasing environment which provides a user with sufficient information with respect to physical environment (Benkar; [¶ 0001-0002]).
 
Regarding claim 5, Benko in view of Benkar, Lee, Schwarz, and Soon-Shiong further discloses the computing device of claim 1, wherein the at least one processor is further configured to identify the user based on input from the at least one sensor (Lee; the at least one processor 402 [¶ 0077-0078] is further configured to identify the user 112 based on input (i.e. log-in) from device 400 [¶ 0031 and ¶ 0048], wherein device 400 uses at least one sensor 418 [¶ 0076 and ¶ 0087] and/or microphone 414 [¶ 0080]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Benko as modified by Benkar, Lee, Schwarz, and Soon-Shiong, to incorporate the at least one processor is further configured to identify the user based on input from the at least one sensor (as taught by Lee), in order to provide visualized data efficiently to a user while improving processing/resource management and reducing deficiencies associated with network performance (Lee; [¶ 0002-0004 and ¶ 0007-0009]).

Regarding claim 6, Benko in view of Benkar, Lee, Schwarz, and Soon-Shiong further discloses the computing device of claim 1, wherein the at least one processor is further configured to retrieve, from a merchant, information associated with the user (Benkar; the at least one processor [¶ 0012, ¶ 0017, and ¶ 0061-0062] is further configured to retrieve (item selection) information associated with the user from a merchant [¶ 0029 and ¶ 0040-0042]; wherein the merchant server 140 and server 160 overlap in tasks [¶ 0031 and ¶ 0035-0036]). 
 from a merchant (Lee; user information 126 associate with user 112 from merchant/business 102 [¶ 0038-0040 and ¶ 0044]; moreover device 112 look-up [¶ 0050])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Benko as modified by Benkar, Lee, Schwarz, and Soon-Shiong, to incorporate account information associated with the user from a merchant (as taught by Lee), in order to provide visualized data efficiently to a user while improving processing/resource management and reducing deficiencies associated with network performance (Lee; [¶ 0002-0004 and ¶ 0007-0009]).

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 1, due to the similarities claim 8 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 8.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 2, due to the similarities claim 9 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 3, due to the similarities claim 10 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 10.

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 4, due to the similarities claim 11 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 11.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 5, due to the similarities claim 12 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 6, due to the similarities claim 10 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 10.

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 1, due to the similarities claim 15 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 15; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Benko discloses at least one non-transitory computer-readable storage medium having computer-executable instructions (Benko; at least one computer readable medium 2310 (i.e. non-transitory computer-readable storage medium) having computer-executable instructions [¶ 0112-0114], wherein Fig. 1 and Fig. 23 are linked [¶ 0111]), wherein when executed by a 3D interface generator computing device (Benko; executed by an illustrative interaction system 100 (i.e. 3D interface generator computing device) [¶ 0039], as illustrated within Fig. 1, wherein system 100 is configured to produce 3D content associated with interaction (i.e. interface) [¶ 0047-0049]).
(further refer to the rejection of claim 1) 

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 2, due to the similarities claim 16 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 16.

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 3, due to the similarities claim 17 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 17.

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 4, due to the similarities claim 18 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 18.

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 5, due to the similarities claim 19 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 19.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 6, due to the similarities claim 20 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 20.


Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benko in view of Benkar, Lee, Schwarz, and Soon-Shiong as applied to claim(s) 1 and 8 above, and further in view of Siddique et al., US PGPUB No. 20130215116 A1, hereinafter Siddique.	

Regarding claim 7, Benko in view of Benkar, Lee, Schwarz, and Soon-Shiong further discloses the computing device of claim 1, wherein the 3D image data (Benkar; the at least one processor [¶ 0012, ¶ 0017, and ¶ 0061-0062] is configured to generate the purchase transaction request [¶ 0034-0036, ¶ 0040, ¶ 0042, and ¶ 0054] by transmission for the one or the virtual images [¶ 0026, ¶ 0040-0042, and ¶ 0054], as depicted within Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Benko as modified by Benkar, Lee, Schwarz, and Soon-Shiong, to incorporate the 3D image data (as taught by Benkar), in order to provide an improved purchasing environment which provides a user with sufficient information with respect to physical environment (Benkar; [¶ 0001-0002]).
Benko in view of Benkar, Lee, Schwarz, and Soon-Shiong fails to disclose image data further includes a reference date associated with a calendar event, and the at least one processor is further configured to select the image data by comparing the reference date to a current date.  
Siddique; image data further includes a reference date associated with a calendar event [¶ 0239]), and the at least one processor is further configured to select the image data by comparing the reference date to a current date (Siddique; the at least one processor 36 [¶ 0109-0110] is further configured to select the image data by comparing the reference date to a current date [¶ 0239 and ¶ 0328]). 
Benko in view of Benkar, Lee, Schwarz, and Soon-Shiong and Siddique are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Benko as modified by Benkar, Lee, Schwarz, and Soon-Shiong, to incorporate image data further includes a reference date associated with a calendar event, and the at least one processor is further configured to select the image data by comparing the reference date to a current date (as taught by Siddique), in order to provide an improving user/customer experience associated with virtualized shopping that is immersive (Siddique; [¶ 0008-0009]).

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 7, due to the similarities claim 14 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 14.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616